Harrington, J.,
delivering the opinion of the court:
Under the instructions given the jury the validity of the verdict in this case depends upon the existence of direct or circum*14stantial evidence from which they could properly find two things:
 First, that property of the Bacons, the plaintiffs below, came into the possession of Schagrin, the defendant below, and was lost or damaged by his negligence.
Second, the value of such property when it came into the possession of Schagrin.
Proof of the latter fact is necessary in order to ascertain the damage suffered by the Bacons, the measure of damages being the difference between the value of their property when it came into the possession of Schagrin, and its value when it was returned to them.
If there was no evidence from which these facts could be found, the verdict was not only improper, but the prayer for binding instructions in favor of the defendant below should have been granted. If, however, the record shows any evidence from which such facts could be inferred, the case was properly submitted to the jury, and the verdict should not be set aside.
It is admitted that the only evidence in the record offered to show that the lost property was ever received by Schagrin, as well as the good condition and value, when he received it, of that property, and of the property returned by him January 20, 1921, is the evidence showing what property was delivered to Jacoby on the original bailment, and the condition and value of such property at that time. The record also shows what property was returned to the Bacons and its damaged condition when returned.
The question, therefore, is whether such evidence is prima facie evidence of negligence as to all the property originally bailed to Jacoby.
Prior to the enactment of the Carmack and Cummins Amendments to the Interstate Commerce Act (U. S. Comp. St. §§ 8604a, 8604aa), it was often important to ascertain on which of several railroads the damage to a shipment passing over several connecting lines was done; the line causing such damage being alone liable. Hutchinson on Carriers, § 1347; Moore v. Railroad, 173 Mass. 335, 53 N. E. 816, 73 Am. St. Rep. 298.
And when property was delivered to a consignee in a damaged *15condition, and the delivering carrier was sued for the resulting losses, evidence of the good condition of the goods when delivered to the first carrier was admitted as tending to show what goods came into the defendant’s possession; that they were in good condition when received and that the injury or loss, therefore, occurred while in its possession. Such proof made a prima facie case of negligence against the delivering carrier.
Smith v. N. Y. Central, 43 Barb. (N. Y.) 225; Moore v. Railroad, 173 Mass. 335, 53 N. E. 816, 73 Am. St. Rep. 298; Laughlin v. C. & N. W. R. R., 28 Wis. 204, 9 Am. Rep. 493; Shriver v. S. C. & S. T. P. R. R. Co., 24 Minn. 506, 31 Am. Rep. 353; S. F. & W. Railway Co. v. Harris, 26 Fla. 148, 7 South. 544, 23 Am. St. Rep. 551; Hutchinson on Carriers, § 1348; 4 Elliott on Railroads, § 1450; 1 Roberts, Federal Liabilities of Carriers, § 344.
The same rule also applied to a lost shipment, or to a shortage in the same, such loss or shortage being considered in the nature of damages done thereto. Jones v. Railroad, 115 Mo. App. 232, 91 S. W. 158; Faison v. Railway Co., 69 Miss. 569, 13 South. 37, 30 Am. St. Rep. 577; Gwyn-Harper Mfg. Co. v. Railroad, 128 N. C. 280, 38 S. E. 894, 83 Am. St. Rep. 675; Railway Co. v. Birdwell, 72 Ark. 502, 82 S. W. 835; Hutchinson on Carriers, § 1348, and note 6, pp. 1592, 1593.
The primary theory on which such evidence was admitted was that, when the delivery of specific property to the first carrier and its good condition at that time were once shown, the presumption was that it continued the same until shown to be in bad condition or deficient in quantity. The rule of convenience, if not of necessity, because the facts were within the knowledge of the defendant, was also applied; the argument being that if the rule were otherwise it would be impossible in many cases to show what property of the shipper came into the possession of the delivering carrier, and its condition at that time. Such proof was, however, only prima facie evidence of negligence and might be rebutted by the delivering carrier. Hutchinson on Carriers, § 1348; Burwell v. Railroad, 94 N. C. 455; Leo v. St. Paul, etc., Railway Co., 30 Minn. 438, 15 N. W. 872.
*16What has been said as to proof of the condition and quantity of the shipment applied with equal force to its value. S. F. & W. Ry. Co. v. Harris, 26 Fla. 148, 7 South. 544, 23 Am. St. Rep. 551.
While the question is not material to this case these rules probably were not affected by the Carmack and Cummins Amendments to the Interstate Commerce Act. Chi. & N. W. Ry. Co. v. Whitnack Prod. Co., 254 U. S. 625, 42 Sup. Ct. 328. But see 1 Roberts, Federal Liabilities of Carriers, §§ 344, 345.
Ordinarily a bailee, like a carrier, independent of statute is responsible only for his own negligence, and not for the negligence of a preceding bailee. The principles applicable to the evidence in connecting carrier cases would, therefore, seem to apply to cases of successive bailees, where the owner has no positive proof of what property came into the possession of the delivering bailee, or of its condition and value at the time such bailee received it, and, therefore, has no direct evidence of negligence. Isler v. F. C. Linde Co., 33 Misc. Rep. 465, 67 N. Y. Supp. 1072, is a bailm'ent case of that character, applying the rules laid down in the connecting carrier cases above cited.
The defendant below attempted to distinguish the New York case, on the ground that the defendant in that case took over the warehouse business of the original bailee and so notified the plaintiff. While that fact did appear, the decision was expressly based on the principles above referred to in the connecting carrier cases, and it was only mentioned by the Court as strengthening the usual presumption as to the continuance of a condition once shown.
It is a'significant fact that no successive bailee case laying down any contrary rules of evidence was cited by the appellant, and it is, therefore, assumed that no such case can be found.
The conclusion of the court is that, while the evidence both as to negligence and as to damage was conflicting, yet there was evidence of both of these facts on which the verdict can be sustained. The case was, therefore, properly submitted to the jury, and their verdict cannot be set aside. Consequently, the motion for a new trial is refused.